


110 HR 126 IH: To amend the Internal Revenue Code of 1986 to allow loans

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 126
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow loans
		  from individual retirement plans for qualified small business capital
		  assets.
	
	
		1.Loans from individual
			 retirement plans for qualified small business capital assets
			(a)Exemption from
			 prohibited transaction rulesSection 4975 of the Internal Revenue
			 Code of 1986 (relating to tax on prohibited transactions) is amended by
			 redesignating subsections (h) and (i) as subsections (i) and (j), respectively,
			 and by inserting after subsection (g) the following new subsection:
				
					(h)Special rule for
				loans for qualified small business capital assets
						(1)In
				generalThe prohibitions provided in subsection (c) shall not
				apply to any qualified small business loan from an individual retirement plan
				to the individual for whose benefit the plan is maintained to the extent that
				such loan (when added to the outstanding balance of all other such loans) does
				exceed the lesser of—
							(A)$50,000, reduced
				by the excess (if any) of—
								(i)the highest
				outstanding balance of such loans during the 1-year period ending on the day
				before the date on which such loan was made, over
								(ii)the outstanding
				balance of such loans on the date on which such loan was made, or
								(B)the greater
				of—
								(i)one-half of the
				amount available for distribution under the plan, or
								(ii)$10,000.
								(2)Qualified small
				business loanFor purposes of this subsection—
							(A)In
				generalThe term qualified small business loan
				means a loan the proceeds of which are used by the individual for whose benefit
				the individual retirement plan is established to acquire qualified small
				business capital assets.
							(B)Qualified small
				business capital assetsThe term qualified small business
				capital assets means—
								(i)stock in a
				domestic corporation acquired by the taxpayer at its original issue,
								(ii)any capital or
				profits interest in a domestic partnership acquired by the taxpayer from the
				partnership, and
								(iii)tangible
				property acquired by the taxpayer substantially all of the use of which is in a
				trade or business of the taxpayer,
								but
				only if the taxpayer is an active participant in such trade or business or, in
				the case of interests in a corporation or partnership described in clauses (i)
				and (ii), only if the taxpayer is an active participant in a trade or business
				of such corporation or partnership.(3)Requirement that
				loan be repayable within 5 yearsParagraph (1) shall not apply to
				any loan unless such loan, by its terms, is required to be repaid within 5
				years.
						(4)Requirement of
				level amortizationRules similar to the rules of section
				72(p)(2)(C) shall apply for purposes of this
				subsection.
						.
			(b)Conforming
			 amendmentSubsection (e) of section 408 of such Code (relating to
			 tax treatment of accounts and annuities) is amended by adding at the end the
			 following new paragraph:
				
					(7)Exception for
				loans from individual retirement plans for qualified small business capital
				expendituresIn the case of a qualified small business loan (as
				defined in section 4975(h)(2)) from an individual retirement plan—
						(A)such plan shall
				not fail to be treated as an individual retirement plan under paragraph (2) or
				(3) solely because of such loan, and
						(B)such loan shall
				not be treated as a distribution from such
				plan.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to loans
			 made after the date of the enactment of this Act.
			
